Delaplaine, J.,
delivered the opinion of the Court.
This is the second time that Ernest Edward Lewis has applied for leave to appeal from denial of a writ of habeas corpus.
Petitioner was convicted by the Circuit Court for Caroline County on an indictment charging receiving stolen goods and was sentenced to the Maryland Penitentiary for the term of eight years.
He alleges (1) that his arrest was illegal, (2) that he was held in jail for an unreasonable length of time before his trial, (8) that there were fraud and trickery on the part of the prosecuting authorities, and (4) that there was an error in his commitment.
His present application alleges the same grounds that were alleged in his first application. Lewis v. Warden of Maryland Penitentiary, 203 Md. 676, 100 A. 2d 803. Where an application for leave to appeal from an order denying a writ of habeas corpus is denied, the order sought to be reviewed thereby becomes final to the same *660extent and with the same effect as if it had been affirmed on appeal. Code 1951, art. 42, sec. 6.

Application denied, with costs.